DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yangzhou Du on August 8, 2022.
The application has been amended as follows: 
1. (Currently Amended) An earphone system, comprising:
a first microphone configured to receive a first signal including a first valid signal
originating from a sound source and a first noise signal; and
a second microphone configured to receive a second signal including a second
valid signal originating from the sound source and a second noise signal, wherein:

a proportion of the second noise signal in the second signal is greater than a proportion of the first noise signal in the first signal,
the first microphone and the second microphone are configured such that the first noise signal in the first signal can be offset with the second noise signal in the second signal, 
each of the first microphone and the second microphone is connected to a flexible circuit board,
the flexible circuit board includes a main circuit board, a first branch circuit board, and a second branch circuit board,
each of the first branch circuit board and the second branch circuit board is connected to the main circuit board,
the first microphone is disposed on an end of the first branch circuit board away from the main circuit board, and
the second microphone is disposed on an end of the second branch circuit board away from the main circuit board.

…
14. (Cancelled)

15. (Currently Amended) The earphone system of claim [[14]] 1, wherein
a pad is disposed at the end of the second branch circuit board away from the main circuit board, and 
the pad has a same orientation as the second microphone.

16. (Currently Amended) The earphone system of claim [[14]] 1, wherein the second branch circuit board extends perpendicular to the main circuit board.

17. (Currently Amended) The earphone system of claim [[14]] 1, wherein
the first microphone and the second microphone are disposed on a first side of the flexible circuit board, and
a microphone rigid support plate for supporting the first microphone and the second microphone is disposed on a second side of the flexible circuit board.

20. (Currently Amended) A microphone apparatus, comprising:
a first microphone configured to receive a first signal including a first valid signal originating from a sound source and a first noise signal; and
a second microphone configured to receive a second signal including a second valid signal originating from the sound source and a second noise signal, wherein:

a proportion of the second noise signal in the second signal is greater than a proportion of the first noise signal in the first signal,
the first microphone and the second microphone are configured such that the first noise signal in the first signal can be offset with the second noise signal in the second signal, 
each of the first microphone and the second microphone is connected to a flexible circuit board,
the flexible circuit board includes a main circuit board, a first branch circuit board, and a second branch circuit board,
each of the first branch circuit board and the second branch circuit board is connected to the main circuit board,
the first microphone is disposed on an end of the first branch circuit board away from the main circuit board, and
the second microphone is disposed on an end of the second branch circuit board away from the main circuit board.

21. (New) The earphone system of claim 1, the first microphone and the second microphone have different orientations. 

Allowable Subject Matter
In view of further search and amended claims, claims 1, 3-13, 15-21 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1, 3-13, 15-21:
Claims 1, 3-13, 15-21  are allowed in view of Applicant's Terminal Disclaimer, examiner’s amendment and accompanying remarks filed on  07/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654